Case: 11-15049   Date Filed: 10/31/2012   Page: 1 of 4

                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-15049
                        Non-Argument Calendar
                      ________________________

                 D. C. Docket No. 9:11-cr-80022-DMM-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

HECTOR RENE PEREZ-MAZARIEGOS,
a.k.a Hector R. Perez-Mazariegos,
a.k.a Hector Perez Perez,

                                                         Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                 for the Southern District of Florida
                      ________________________

                            (October 31, 2012)

Before TJOFLAT, FAY and ANDERSON, Circuit Judges.


PER CURIAM:
                Case: 11-15049    Date Filed: 10/31/2012   Page: 2 of 4

      On January 15, 2011, the West Palm Beach, Florida, police arrested

appellant, a Guatemalan national, for possession of cocaine and resisting arrest

without violence. A review of appellant’s immigration file at the Bureau of

Immigration and Customs Enforcement revealed that appellant had been removed

from the United States on three prior occasions (October 24, 2007, April 18, 2008,

and January 29, 2009), and that he had not received permission to re-enter, so, on

February 2, 2011, he was charged by information1 with a violation of 8 U.S.C.

1326(a), illegal re-entry after deportation.

      Appellant moved the District Court to dismiss the information under 8

U.S.C. § 1326(d) on the ground that his initial removal—pursuant to an August

16, 2002 order of the Board of Immigration Appeals (“BIA”) affirming an

Immigration Judge’s (“IJ”) removal order—was invalid because his attorney had

rendered ineffective assistance of counsel. According to Appellant, the main issue

in his initial removal proceeding was whether he had entered the United States

before October 1990 and thus was entitled to relief under the Nicaraguan

Adjustment and Central American Relief Act, which allowed certain aliens to




      1
          He waived indictment.

                                           2
                Case: 11-15049        Date Filed: 10/31/2012       Page: 3 of 4

apply for cancellation of removal.2 Due to counsel’s inadequate investigation,

however, counsel failed to provide the IJ with the proof necessary to establish that

he was in the United States before October 1990.

       Section 1326(d) provides that an individual charged with re-entry after

deportation may not collaterally challenge the validity of a previously issued

deportation or removal order unless the individual demonstrates that:

       (1) he or she has exhausted any administrative remedies that may
       have been available to seek relief against the order; (2) the
       deportation proceedings at which the order was issued improperly
       deprived the alien of the opportunity for judicial review; and (3) the
       entry of the order was fundamentally unfair.


8 U.S.C. § 1326(d) (emphasis added). The first is an administrative exhaustion

requirement. The second two requirements codify the Supreme Court’s holding in

United States v. Mendoza-Lopez, 481 U.S. 828, 107 S. Ct. 2148 (1987). To show

that the entry of the removal order was fundamentally unfair, the defendant must,

at a minimum, demonstrate that the outcome of the removal proceeding

would have been different but for a particular error. See United States v. Zelaya,


       2
          To qualify for such cancellation, a Guatemalan national had to have (1) first entered the
United States on or before October 1, 1990, and registered for benefits on or before December
31, 1991, or (2) filed an application for asylum on or before April 1, 1990. See Oliva v. U.S.
Dept. of Justice, 433 F.3d 229, 231 n.4 (2d Cir. 2005). Appellant had not met such filing date, so
the question before the IJ was whether he had entered the United States on or before October 1,
1990.

                                                3
                Case: 11-15049       Date Filed: 10/31/2012      Page: 4 of 4

293 F.3d 1294, 1298 (11th Cir. 2002); United States v. Holland, 876 F.2d 1533,

1536 (11th Cir. 1989). The error alleged here is counsel’s ineffective assistance.

       In orders entered on June 1 and June 20, 2011, the District Court denied

appellant’s motion and his motion for reconsideration. Thereafter, pursuant to a

plea agreement, in which he preserved his right to appeal the orders, appellant pled

guilty to the information and was sentenced to time served.3

       In this appeal, appellant contends that the District Court erred in denying his

motions because he satisfied all three of the § 1326(d) requisites. We disagree.

As the District Court properly found, appellant failed to (1) exhaust his

administrative remedies by raising his ineffective assistance of counsel claim

before the BIA, either in his original appeal or in a motion to reopen; (2) establish

that he was deprived of the opportunity of judicial review; and (3) establish that

his removal proceeding was fundamentally unfair.

       AFFIRMED.




       3
         Appellant had been in custody beyond the Guidelines sentence range of zero to six
months’ confinement. He since has been removed from the United States.

                                               4